SEAMAN, Circuit Judge
(after stating the facts as above). [1] The Bliss patent in suit, No. 707,754, is for “brush mechanism for dynamos,” disclosing an obvious improvement of the patentee’s earlier invention, shown in patent No. 525,836, issued in 1894; and it may well be assumed for the present consideration, as contended by counsel in support thereof, tliat “the structure of the second patent constitutes an ingenious reorganization of the structure of the first patent.” Its specifications set forth 12 claims, while the charge of infringement in controversy is predicated alone on the sixth claim, which reads:
“Brush mechanism for dynamos comprising a rotary ring, a stationary ring, a raceway intermediate of the two rings, bearing-balls located in said raceway and serving to hold the rings in rotatable relation with each other, brush-holders carried by the rotary ring and means for limiting the rotatory movement of the said rotary ring, substantially as set forth.”
The defense of invalidity, for alleged anticipations of the means thus claimed, is directed solely to the broad terms of the sixth claim, and raises no question affecting the other claims of invention in the structure as described in the specifications. Thus the issue of validity • — elaborately discussed in the arguments of counsel — is narrowed to the inquiry whether invention appears to authorize monopoly over any “brush mechanism for dynamos comprising” the eleriients described in this claim.
The invention of the patent and ‘its application are thus stated at the outset of the specifications:
“My invention relates to brush mechanism for dynamos, with the object in view of providing automatically for the constant polarity of a dynamo in whichever direction it may rotate and notwithstanding changes or reversal of the direction of the rotation.
“The invention may be applied to all dynamos' the direction of the rotation of which is required to be or liable to be reversed, but the polarity .of which is required to be constant; but it is especially applicable to dynamos deriving motion from running-gear of railway vehicles for the purpose of *920charging' storage batteries or furnishing a direct electrical current for the illumination of such vehicles.”
. These general definitions of the subject-matter are-applicable to the earlier Bliss patent, without reference to other prior patents in evidence, and the novelty of the structure thereafter described must reside in the improved means and results produced in the above-mentioned “reorganization” of the prior structure. For analysis of such means as specified, we are content to refer to the description contained in the opinion filed by Judge Kohlsaat, as appended to the foregoing statement; and we concur in his conclusion that patentable invention may appear in the provision and arrangement of elements in the device of the patent, although not of the broad nature and scope contended on behalf of the appellant.
We do not understand, however, the invention thus assumed to be applicable for support of the sixth claim in suit. The stress of the contention therefor rests on the provisions of the device for access to the parts and removability (bodily), for correction or repair, as thus pointed out in the specifications:
“Among the prominent advantages of the structure hereinabove set forth special attention is called to the simple manner in which the brush-carrying ring, with brush-holders attached thereto, may be bodily removed from the front of the casing by simply removing the cover 6 and releasing the outer ring m from the casing, the conductors y and y' having been previously disengaged from their binding-posts by the operator working through the opening in the bottom of the casing covered by the plate i. The opening h in the bottom of the easing furthermore admits of the operator inserting a support under the armature c to block it in position to permit the cover 5, with its bearing-hub e, to be slid off the shaft without permitting the latter to be displaced or strained by the removal of the bearing-hub e. The removable plate i also furnishes ready access to the brushes without removing any part of the structure except the stop-pin u and the release of the conductors y y', since the removal of the stop « permits the disk j to be turned completely around, bringing each of the brushes into position to be manipulated through the opening h in the bottom of the casing. This is of very great importance where the casing is secured beneath the floor of a car or close to a ceiling where access at frequent intervals can. only conveniently be had from beneath.” *
In respect of these provisions and features of the device, neither of them is fairly defined in any element or elements of claim 6, while each and every thereof is aptly embraced in other of the patent claims; and it,is obvious that the claim in question is framed to exclude the use of the several elements thus named, or their equivalents, in any brush mechanism for dynamos, as patentable subject-matter, independent of the above-mentioned provisions.
We are impressed with the view that the elements of the claim .constituting the brush-holder mechanism are anticipated by the earlier Bliss patent, within the broad sense on which the claim must rest, leaving only the provision and use of the well-known anti-friction means of ball-bearings for its differentiation therefrom in such sense. But, whatever may be deemed the force of that patent, for the purposes of the inquiry, we believe the Wheeler patent in evidence (No. 575,918, issued in 1897, for a “brush carrier for dynamo-electric ma*921chines”), in like sense, discloses every element of claim 6. Its specification states:
“My invention relates to a means of mounting the brushes of a dynamo.: electric machine so that the lines of contact are visible, the brushes easily, removable, and that the connecting-cables may be dispensed with and the brushes can be simultaneously thrown off from or onto the commutator. In order to effect this, I mount’the brushes on two rings insulated from each other and mounted on the frame of the machine at the inner end of the commutator, and carriers on the rings extending over the commutator, on which the brushes are mounted. I also provide means for moving the rings around to set the brushes and a system of connecting rods to lift all the brushes at once. The two ends of each of these connecting-rods are separate pieces of metal adjustably united by a turnbuckle of insulating material.”
As shown by specifications and drawings (Fig. 1), the brushholder consists of two rings, one stationary and the other rotary. Its inner rotary ring k carries the brushes. The outer ring b is stationary, and with its guides n and grooved rollers m interposed in the rotary ring permits the rotation, while preventing lateral movement; and its shifting screw o limits the movement of the rotary ring. Thus every element mentioned broadly in claim 6 is met by this patent, inclusive of the anti-friction means of grooved rollers, as the well-known equivalent of “bearing-balls,” located and used alike. As may well be observed, the important features of the casing and mountings (for access and removability) are not mentioned therein, but are expressly included as subject-matter in various other claims of the patent.
We are of opinion, therefore, that other patents and exhibits cited by way of defense do not require discussion; th'at the foregoing reference is sufficient for anticipation of the broad claim in suit; and that such claim cannot be upheld for support of the charge of infringement, so that the issue raised of infringement thereof in fact by the appellee’s brush mechanism does not require consideration.
The decree of the Circuit Court, dismissing the bill for want of equity, conforms to the foregoing conclusion of law; and it is affirmed.'